district court's decision on appeal in the event that he is convicted, NRS
                  177.015(3); NRS 177.045, he has a plain, speedy, and adequate remedy at
                  law and, therefore, this court's intervention by way of an extraordinary
                  writ is not warranted, NRS 34.170. Petitioner has not pointed to any
                  circumstances that reveal urgency or strong necessity for this court to
                  intervene even though there is an alternative remedy available.         Cf.
                  Salaiscooper v. Eighth Judicial Dist. Court, 117 Nev. 892, 901-02, 34 P.3d
                  509, 515-16 (2001) (concluding that review through writ petition was
                  warranted even though there was an alternative remedy where there were
                  56 similar cases with the same issues pending in lower courts and petition
                  presented issue of great statewide importance). Accordingly, we deny the
                  petition. See NRAP 21(b).
                              It is so ORDERED.



                                              /—L4 J4                   J.
                                          Hardesty


                                                                     ov-it y              J.
                  Douglas                                   Cherry


                  cc: Hon. Elissa F. Cadish, District Judge
                       The Law Office of Dan M. Winder, P.C.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
101 1947A 41M49